Citation Nr: 0841261	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-01 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for nasopharyngeal 
carcinoma.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the 
appellant's October 2002 claim for service connection for 
nasopharyngeal carcinoma.

In July 2008, the Board sent this case to the Veterans Health 
Administration (VHA) for an expert medical opinion.  VHA 
provided that opinion in September 2008.  This case is now 
before the Board for further appellate review.

In a statement dated February 23, 2005, the veteran stated 
that he wished to withdraw his request for a hearing before 
the Board.  His request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2008).

The Board notes that additional documents were attached and 
submitted with the accredited representative's November 2008 
Informal Hearing Presentation after the issuance of the 
statement of the case.  The submission of such evidence was 
accompanied by a waiver of RO consideration.  38 C.F.R. § 
20.1304(c) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era; 
therefore, he is presumed to have been exposed to Agent 
Orange or other herbicides while there.

2.  Nasopharyngeal carcinoma was not manifested during the 
veteran's military service or within a year subsequent to 
service discharge, and is not shown to be related to the 
veteran's military service or to any incident therein, 
including exposure to herbicides.


CONCLUSION OF LAW

Nasopharyngeal carcinoma was not incurred in or aggravated 
by, active military service, and may not be presumed to have 
been so incurred, to include as a result of exposure to 
herbicides during service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

An October 2002 letter, provided to the veteran before the 
December 2002 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.  Additionally, VA obtained an expert 
medical opinion from the VHA in September 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  However, 
since the veteran's claim is being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2008).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2008).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.308), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term 'acute 
and subacute peripheral neuropathy' means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2. 
 
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
(PCT) shall have become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 
 
The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002). 
 
Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The veteran contends that he is entitled to service 
connection for his nasopharyngeal carcinoma.  The veteran's 
service treatment records show no diagnosis of nasopharyngeal 
carcinoma.  The veteran's service personnel records reflect 
that he served in Vietnam.  Moreover, the veteran described 
his exposure to herbicides in Vietnam in his September 2008 
letter to the Board.  Consequently, herbicide exposure is 
conceded.

In June 2002, the veteran had an oropharyngeal biopsy 
performed by a private pathologist, T.F.O., who ruled out the 
possibility of carcinoma.

In September 2002, the veteran's private doctor, W.K.W., 
diagnosed him with nasopharyngeal carcinoma, and opined that 
his condition was related to his time in service.  The 
doctor, who had performed extensive tests on the veteran, 
made this determination on the basis of his reading of 
medical studies, and on the fact that the veteran's cancer is 
endogenous to Southeast Asia.

In February 2005, the veteran's private doctor, W.K.W., wrote 
that he had treated the veteran for nasopharyngel carcinoma 
since June 2002.  He noted that the veteran had undergone 
chemotherapy and radiation.  He further noted that while the 
disease was stable, the veteran continued to experience post-
radiation side effects.

Also in February 2005, the veteran sought the opinion of a 
radiation oncologist, H.G., who noted that while the veteran 
had achieved local control of the tumor, he had developed 
some pulmonary metastasis.  With regard to etiology, he cited 
a study by Dr. Howard Frumkin which found that there has been 
inadequate or insufficient evidence to determine whether an 
association between Agent Orange and nasopharyngeal cancer 
exists.  He opined that it was "certainly possible" that 
the veteran's cancer was caused by his exposure to Agent 
Orange.

In July 2008, the Board requested that the VHA provide a 
medical opinion regarding etiology of the veteran's 
nasopharyngeal cancer.

In September 2008, a VHA physician provided an opinion.  He 
found that, based on his review of medical studies, the 30 
year gap between the veteran's time in Vietnam and the onset 
of the disease, and the veteran's history of tobacco use, it 
was unlikely that the veteran's nasopharyngeal cancer was 
caused by his time in service.  The studies to which the VHA 
physician cited noted that nasopharyngeal cancer was 
relatively rare in the United States, but relatively common 
in Southeast Asia.  He also cited studies which linked 
nasopharyngeal cancer to the consumption of salt-preserved 
foods, cigarette smoking, and the Epstein-Barr virus.  With 
respect to a correlation between Agent Orange and 
nasopharyngeal cancer, the VHA physician wrote that "[t]he 
relation between Agent Orange exposure and nasopharyngeal 
carcinoma is not clear."  He cited a National Academy of 
Sciences study which found that "there is inadequate or 
insufficient information to determine whether an association 
existed between exposure to herbicides used in Vietnam or the 
contaminant dioxin and nasal or nasopharyngeal cancer."

In October 2008, the veteran's radiation oncologist, H.G., 
responded to the VHA physician's letter.  He wrote that while 
the VHA physician's opinion was "well laid out," he 
believes that the available medical literature is 
insufficient to determine that the veteran's nasopharyngeal 
carcinoma was not linked to his exposure to Agent Orange.  
H.G. noted that "the mere absence of a demonstrable link 
does not preclude the existence of a true correlation."  In 
other words, even though no link between Agent Orange and 
nasopharyngeal carcinoma was found, a link still might exist.  
The veteran's radiation oncologist then opined that, based on 
the "demonstrated carcinogenic effect of Agent Orange...it is 
as likely as not that [the veteran's] cancer is linked to 
prior exposure to Agent Orange."

Also in October 2008, the veteran's treating physician since 
2002, W.K.W., opined that the veteran's "cancer as likely as 
not is linked to exposure to Agent Orange."  As noted above, 
W.K.W. had originally reached this conclusion in September 
2002, on the basis of his reading of medical studies, and on 
the fact that the veteran's cancer is endogenous to Southeast 
Asia.

As noted above, the Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
67 Fed. Reg. 42600-42608 (2002).  However, notwithstanding 
the foregoing, regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The Secretary of the Department of Veterans Affairs 
specifically determined in 2002 that there is no positive 
association between exposure to herbicides and nasopharyngeal 
carcinoma.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  
Consequently, as a matter of law, the Board cannot grant 
service connection for nasopharyngeal carcinoma on a 
presumptive basis.  Moreover, the Board cannot grant service 
connection for nasopharyngeal carcinoma on a nonpresumptive 
basis, unless that basis is predicated on a cause other than 
exposure to herbicides.  Here, both of the veteran's private 
clinicians, W.K.W. and H.G., specifically attributed the 
veteran's nasopharyngeal carcinoma to his exposure to Agent 
Orange, an herbicide.  Consequently, those opinions cannot 
form the basis for a grant of service connection.

In support of his claim, the veteran submitted a copy of a 
prior Board decision.  The veteran correctly noted that the 
opinion was not precedential, although he argued that its 
reasoning would be persuasive.  That decision relies on a 
predicate fact that is no longer applicable.  Specifically, 
it was stated in that decision that "The Secretary of...VA 
has...specifically determined that presumption for service 
connection for certain diseases is not warranted....[but it] is 
unclear...if nasopharyngeal carcinoma falls within [that] 
category."  As noted above, pursuant to 67 Fed. Reg. 42600-
42608 (2002), this issue is no longer unclear; the Secretary 
of VA has found conclusively that there is no positive 
association between exposure to herbicides and nasopharyngeal 
carcinoma.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for nasopharyngeal 
carcinoma; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the veteran's claim is denied.


ORDER

Service connection for nasopharyngeal carcinoma is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


